DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 3, Figs. 7A-9B, claims 1-13 in the reply filed on June, 2, 2022 is acknowledged.  Claims 14-20 have been withdrawn. Action on the merits is as follows:

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5 and 7-10 of U.S. Patent No. 11,296,113 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	In regards to claim 1, 11,296,113 B2 (claim 1) discloses at least one set of vertical field effect transistors located above, and vertically spaced from, a semiconductor substrate, wherein each vertical field effect transistor within each set of vertical field effect transistors comprises a bottom doped semiconductor electrode, a vertical transistor channel, a gate dielectric which surrounds the vertical transistor channel, and a top doped semiconductor electrode; and a three-dimensional NAND memory array located over the at least one set of vertical field effect transistors, wherein electrical nodes of the three-dimensional NAND memory array are electrically connected to a respective one of the at least one set of vertical field effect transistors.
	In regards to claim 2, 11,296,113 B2 (claim 5) discloses wherein the three-dimensional NAND memory array comprises: an alternating stack of insulating layers and electrically conductive layers located over the at least one set of vertical field effect transistors; memory openings vertically extending through the alternating stack; and memory opening fill structures located within the memory openings and comprising a respective set of a memory film and a vertical semiconductor channel.
	In regards to claim 6, 11,296,113 B2 (claim 7) discloses further comprising: drain regions located within the memory opening fill structures and contacting an end portion of a respective one of the vertical semiconductor channels; bit lines electrically connected to a respective subset of the drain regions through a respective set of drain contact via structures, wherein a subset of the top doped semiconductor electrodes of the at least one set of vertical field effect transistors is electrically connected to a respective one of the bit lines.
	In regards to claim 7, 11,296,113 B2 (claim 8) discloses wherein the at least one set of vertical field effect transistors comprises: a first set of vertical field effect transistors including a respective bottom doped semiconductor electrode that is electrically connected to a respective sense amplifier circuit located on the semiconductor substrate; and a second set of vertical field effect transistors including a respective bottom doped semiconductor electrode that is electrically connected to a bit line bias circuit located on the semiconductor substrate.
	In regards to claim 8, 11,296,113 B2 (claim 9) discloses further comprising upper-electrode-connection metal lines located between the alternating stack and the at least one set of vertical field effect transistors, wherein each of the upper-electrode-connection metal lines is electrically connected to a respective set of a top doped semiconductor electrode within the first set of vertical field effect transistors and a top doped semiconductor electrode within the second set of vertical field effect transistors.
	In regards to claim 9, 11,296,113 B2 (claim 10) discloses wherein at least 50% of a total area of the at least one set of vertical field effect transistors has an areal overlap with a total area including each sense amplifier circuit and each bit line bias circuit in a plan view.
	In regards to claim 10, 11,296,113 B2 (claim 11) discloses wherein: the electrically conductive layers comprise word lines of the three-dimensional NAND memory array; layer contact via structures extend vertically through a dielectric material portion and contact a surface of a respective one of the electrically conductive layers; and a subset of the top doped semiconductor electrodes of the at least one set of vertical field effect transistors is electrically connected to a respective one of the word lines.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0105712 A1) in view of Ogawa et al. (Ogawa) (WO 2017/12629 A1).

	In regards to claim 1, Park (Figs. 15E-15F and associated text) discloses at least one set of field effect transistors (item 120) located above, and vertically spaced from, a semiconductor substrate (item S1, see written search report), a first substrate (item S1), including a first memory cell region (item CELL1), a third substrate structure (item S3) including a peripheral circuit region (item PERI), wherein the peripheral circuit region (item PERI) may include circuit elements (item 120, transistors), wherein the first substrate (item S1) and the third substrate (item S3) may be connected to each other by bonding first bonding pads (item 280) and third bonding pads (item 180A) but wherein each vertical field effect transistor within each set of vertical field effect transistors comprises a bottom doped semiconductor electrode, a vertical transistor channel, a gate dielectric which surrounds the vertical transistor channel, and a top doped semiconductor electrode; and a three-dimensional NAND memory array located over the at least one set of vertical field effect transistors, wherein electrical nodes of the three-dimensional NAND memory array are electrically connected to a respective one of the at least one set of vertical field effect transistors.
	Ogawa (paragraphs 100, 116, claims 3, 5, 6, Figs. 13A and associated text) discloses vertical field effect transistors (items QN0-QN11), wherein each vertical field effect transistor (items QN0-QN11) within each set of vertical field effect transistors (items QN0-QN11) comprises a bottom doped semiconductor electrode , a vertical transistor channel, a gate dielectric which surrounds the vertical transistor channel, and a top doped semiconductor electrode; and a three-dimensional NAND memory array located over the at least one set of vertical field effect transistors, wherein electrical nodes of the three-dimensional NAND memory array are electrically connected to a respective one of the at least one set of vertical field effect transistors.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Park with the teachings of Ogawa for the purpose of reducing die size, device manufacturing cost and increases device reliability (paragraph 125).
	In regards to claim 2, Ogawa (paragraphs 112, 113, 123, claims 3, 5, 6, Figs. 2, 1113A and associated text, see written search report) discloses wherein the three-dimensional NAND memory array comprises: an alternating stack of insulating layers and electrically conductive layers located over the at least one set of vertical field effect transistors; memory openings vertically extending through the alternating stack; and memory opening fill structures located within the memory openings and comprising a respective set of a memory film and a vertical semiconductor channel.
	In regards to claim 3, Ogawa (paragraphs 112, 113, 123, claims 3, 5, 6, Figs. 2, 1113A and associated text, see written search report) discloses a semiconductor material layer located between the alternating stack and the at least one set of vertical field effect transistors and comprising at least one of a horizontal semiconductor channel and a source region.
	In regards to claim 4, Ogawa (paragraphs 112, 113, 123, claims 3, 5, 6, Figs. 2, 1113A and associated text, see written search report) discloses further comprising metal interconnect structures electrically connecting the electrical nodes of the three-dimensional NAND memory array to the respective one of the at least one set of vertical field effect transistors, wherein the metal interconnect structures comprise: lower-level metal interconnect structures underlying the alternating stack; upper-level metal interconnect structures overlying the alternating stack; and memory-level connection via structures vertically extending between a horizontal plane including a top surface of the alternating stack and a horizontal plane including a bottom surface of the alternating stack and connecting the lower-level metal interconnect structures to the upper-level metal interconnect structures.
	In regards to claim 5, Park (paragraphs 57, 133, Figs. 7A, 13 and associated text, see written search report) discloses wherein the three-dimensional NAND memory array comprises a three-dimensional NAND array of memory elements that includes portions of the memory films that are located adjacent to a respective one of vertical semiconductor channels.
	In regards to claim 6, Park (paragraphs 57, 133, Figs. 7A, 13 and associated text, see written search report) discloses drain regions located within the memory opening fill structures and contacting an end portion of a respective one of the vertical semiconductor channels; bit lines electrically connected to a respective subset of the drain regions through a respective set of drain contact via structures, wherein a subset of the top doped semiconductor electrodes of the at least one set of vertical field effect transistors is electrically connected to a respective one of the bit lines.
	In regards to claim 7, Park (paragraph 72 Figs. 7A, 7B and associated text, see written search report) discloses wherein the at least one set of vertical field effect transistors comprises: a first set of vertical field effect transistors including a respective bottom doped semiconductor electrode that is electrically connected to a respective sense amplifier circuit located on the semiconductor substrate; and a second set of vertical field effect transistors including a respective bottom doped semiconductor electrode that is electrically connected to a bit line bias circuit located on the semiconductor substrate.
	In regards to claim 8, Park (paragraph 56 Fig. 13 and associated text, see written search report) as modified by Ogawa (paragraphs 29, 123, Figs. 13A, 14  and associated text) discloses further comprising upper-electrode-connection metal lines located between the alternating stack and the at least one set of vertical field effect transistors, wherein each of the upper-electrode-connection metal lines is electrically connected to a respective set of a top doped semiconductor electrode within the first set of vertical field effect transistors and a top doped semiconductor electrode within the second set of vertical field effect transistors.
	In regards to claim 9, Park (paragraph 56 Fig. 13 and associated text, see written search report) as modified by Ogawa (paragraphs 29, 123, Figs. 13A, 14  and associated text, see written search report) discloses wherein at least 50% of a total area of the at least one set of vertical field effect transistors has an areal overlap with a total area including each sense amplifier circuit and each bit line bias circuit in a plan view.
	In regards to claim 10, Park (paragraph 56 Fig. 13 and associated text, see written search report) as modified by Ogawa (paragraphs 29, 123, Figs. 13A, 14  and associated text, see written search report) discloses the electrically conductive layers comprise word lines of the three-dimensional NAND memory array; layer contact via structures extend vertically through a dielectric material portion and contact a surface of a respective one of the electrically conductive layers; and a subset of the top doped semiconductor electrodes of the at least one set of vertical field effect transistors is electrically connected to a respective one of the word lines.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Park with the teachings of Ogawa for the purpose of reducing die size, device manufacturing cost and increases device reliability (paragraph 125).
	In regards to claim 11, Ogawa (paragraphs 100, 116, claims 3, 5, 6, Figs. 13A and associated text, see written search report) discloses wherein each set of vertical field effect transistors comprises a respective gate electrode that laterally surrounds each of the gate dielectrics within a same set of vertical field effect transistors.
	In regards to claim 12,  Ogawa (paragraphs 100, 116, claims 3, 5, 6, Figs. 13A and associated text, see written search report) discloses comprising substrate field effect transistors including a respective semiconductor channel comprising a portion of, or comprising a same material as, the semiconductor substrate, wherein the bottom doped semiconductor electrodes of the at least one set of vertical field effect transistors are electrically connected to a first subset of the substrate field effect transistors via a first subset of first metal interconnect structures embedded within first dielectric material layers that underlie the at least one set of vertical field effect transistors.
	In regards to claim 13,  Ogawa (paragraphs 100, 116, claims 3, 5, 6, Figs. 13A and associated text, see written search report) discloses wherein the gate electrode of each set of vertical field effect transistors is electrically connected to a second subset of the substrate field effect transistors via a second subset of the first metal interconnect structures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        June 8, 2022